DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 2020 August 11 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 15-17, and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,927,392 A (herein “Youn”).

Regarding claim 5, Youn discloses that the fin has a protrusion extending therefrom, wherein the protrusion overlaps with the slot (louver).
Regarding claim 6, Youn discloses that the first portion has a first length, the second portion has a second length, and the first length and the second length are different from one another (seen in Fig. 4).
Regarding claim 7, Youn discloses that the angle faces away from a direction of air flow directed across the fin (air flow direction is intended use) (seen in Fig. 4).
Regarding claim 15, Youn discloses a heat exchanger (Fig. 4), comprising: a conduit (2) configured to flow a working fluid therethrough; a fin (1) coupled to the conduit and including an array of punch-throughs (70-75); each punch-through of the array of punch-throughs including a slot formed through the fin; a first portion of the slot (bottom side) of each punch-through of the array of punch-throughs having a first trajectory; and a second portion of the slot (left side) of each punch-through of the array of punch-throughs being continuous with the first portion and having a second trajectory that is different than the first trajectory (seen in Fig. 4).
Regarding claim 16, Youn discloses that each punch-through of the array of punch-throughs includes a protrusion extending from an edge of the slot (louvers).

Regarding claim 20, Youn discloses that the first trajectory is substantially in alignment with gravity (orientation of fin is intended use).
Regarding claim 21, Youn discloses that the first trajectory is at an angle relative to the second trajectory, and wherein the first trajectory and the second trajectory are out of alignment with each edge of the fin (seen in Fig. 4).
Regarding claim 22, Youn discloses that the fin comprises a substantially rectangular perimeter (seen in Fig. 4).
Regarding claim 23, Youn discloses that the fin includes additional punch-throughs (seen in Fig. 4).
Regarding claim 24, Youn discloses that the first portion has a first length, the second portion has a second length, and the first length and the second length are different from one another (seen in Fig. 4).
Regarding claim 25, Youn discloses that the conduit is one of a plurality of conduits coupled to the fin, and wherein a plurality of punch-throughs of the array of punch- throughs are arranged to guide condensate flow between a subset of intersections between the plurality of conduits and the fin (the punch-throughs are capable of guiding condensate flow between conduits).
Regarding claim 26, Youn discloses that the punch-throughs include louvers.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of US 5,228,197 A (herein “Cox”).
Regarding claims 2 and 8, Youn does not disclose two heat exchanger slabs. Cox discloses a heat exchanger system having conduits and fins and also including two heat exchanger slabs forming an A-shape (Figs. 3-6). It would have been obvious to 
Regarding claim 3, the combined teachings disclose that the angle is a first angle, the first portion is disposed at a second angle relative to a longitudinal axis of the first heat exchanger slab, and the second portion is disposed at a third angle relative to the longitudinal axis of the first heat exchanger slab (seen in Fig. 4 of Youn).
Regarding claim 9, the combined teachings disclose that each first slot of the plurality of first slots is oriented substantially the same as one another, and each second slot of the plurality of second slots is oriented substantially the same as one another (Fig. 4 of Youn) (Figs. 3 and 5 of Cox).
Regarding claim 10, the combined teachings disclose that the first heat exchanger slab is positioned at an acute angle with respect to the second heat exchanger slab to form an A-shape configuration (Fig. 3 of Cox).
Regarding claim 11, the combined teachings disclose that the first portion and the second portion are each disposed crosswise to a first longitudinal axis of the first heat exchanger slab, and the third portion and the fourth portion are each disposed crosswise to a second longitudinal axis of the second heat exchanger slab (Fig. 4 of Youn) (Figs. 3 and 5 of Cox).
Regarding claim 12, the combined teachings disclose that the first portion and the second portion are each disposed crosswise to a first lateral axis of the first heat exchanger slab, and the third portion and the fourth portion are each disposed 
Regarding claim 13, the combined teachings disclose the first angle and the second angle are each between 80 degrees and 170 degrees (seen in Fig. 4 of Youn).
Regarding claim 14, the combined teachings disclose that the plurality of first slots is oriented to substantially mirror the plurality of second slots about a central axis of the heat exchanger (Fig. 4 of Youn) (Figs. 3 and 5 of Cox).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses a heat exchanger similar to applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T Schermerhorn Jr. whose telephone number is (571)270-5283.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763